Exhibit 10.2

 

[TO BE STAMPED WITH RS. 300]

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) dated this 9th day of November, 2016
(“Effective Date”), by and between:

 

POLARIS CONSULTING & SERVICES LTD, a company incorporated under the Companies
Act, 1956, bearing corporate identification number L65993TN1993PLC024142 and
having its registered office at Polaris House, 244/713 Anna Salai, Thousand
Lights, Chennai 600006 (hereinafter referred to as “Company”, which expression
shall unless repugnant to the context or meaning thereof include its successors
and permitted assigns) of the FIRST PART;

 

AND

 

Mr. JITIN GOYAL, son of Mr. Lakshman Das Goyal, presently residing at 6, Keats
Apartment, Saffron Square CRO 2FT, United Kingdom (hereinafter referred to as
“the Executive Director”, which expression shall unless otherwise provided
include his successors and legal heirs) of the SECOND PART.

 

(The Company and the Executive Director are hereinafter collectively referred to
as the “Parties”, and individually as a “Party”.)

 

WHEREAS:

 

A.                                    The Executive Director has entered into an
agreement dated November 7, 2014 with the Company (“Executive Director
Agreement”), pursuant to which he was appointed as a Whole Time Director of the
Company, and designated as an Executive Director/ Chief Executive Officer by the
Nomination, Remuneration and Compensation Committee of the Board of Directors of
the Company, at their meeting held on November 7, 2014. The appointment was for
a period of 3 years, i.e. from November 7, 2014 till November 6, 2017, unless
terminated earlier in accordance with the provisions of the Executive Director
Agreement.

 

B.                                    On the basis of mutual discussions and
negotiations, the Executive Director has decided to voluntarily resign from his
position as Executive Director/ Whole Time Director/ Chief Executive Officer and
to terminate the Executive Director Agreement, and consequently to resign and
step down from his position as Executive Director/ Whole Time Director/ Chief
Executive Officer of the Company and from all directorships and offices held by
the Executive Director in any parent company, subsidiaries and associated
companies of the Company.

 

1

--------------------------------------------------------------------------------


 

C.                                    The Parties now wish to enter into this
Agreement to record and implement the terms on which they have agreed to settle
all outstanding claims which the Executive Director has or may have against the
Company or its officers or employees arising out of or in connection with or as
a consequence of the Executive Director’s resignation, and the consequent
termination of the Executive Director Agreement.

 

NOW THEREFORE IT IS HEREBY AGREED BY AND BETWEEN THE PARTIES AND THIS AGREEMENT
WITNESSETH AS UNDER:

 

1.                                      Resignation and Separation

 

1.1                               Consequent to the voluntary resignation by the
Executive Director as notified by the Executive Director to the Company, the
Executive Director Agreement shall stand terminated effective from the
Resignation Date (as defined below). The Executive Director hereby confirms,
acknowledges and undertakes that he has intimated the Board of Directors of the
Company of his intention to resign from his position as Executive Director/
Whole Time Director/ Chief Executive Officer of the Company effective
November 9, 2016 (hereinafter referred to as “Board Resignation Date”). The
Executive Director shall, immediately upon the Resignation Date, resign and step
down from his position as executive director of the Company and from all
directorships and officer positions held in the Company, any parent company,
subsidiaries and associated companies of the Company.

 

1.2                               The Executive Director Agreement will
terminate in its entirety on the Resignation Date.

 

1.3                               Notwithstanding anything contained in Clauses
1.1 and 1.2 hereinabove, the Executive Director shall continue to be an employee
(but not an officer) of the Company until March 31, 2017 (the “Employment
Cessation Date”) for the purposes of handover and effective transition of roles
and responsibilities in favour of such person as may be nominated by the
Company. On the Employment Cessation Date, the Executive Director shall cease to
hold any employment or offices in the Company and in any subsidiaries and
associated companies of the Company.

 

2.                                      Severance Payments

 

2.1                               The Executive Director has been and will be
paid his normal remuneration in accordance with the Executive Director
Agreement, for the period up to the Employment Cessation Date.

 

2

--------------------------------------------------------------------------------


 

2.2                               In accordance with the provisions of the
Executive Director Agreement, the Company will pay the Executive Director a sum
of [ 234,344 GBP, less 32,945 GBP)] or 201,399 GBP in full and final
satisfaction of the obligations of the Company under the terms of the Executive
Director Agreement, including but not limited to Clause 16 thereof, upon receipt
of a full and unconditional release of claims by the Executive Director as set
forth herein.

 

2.3                               The payments made by the Company to the
Executive Director under clauses 2.1 and 2.2 hereof shall collectively be
referred to as “Severance Payments”.

 

2.4                               Pursuant to the receipt of the Severance
Payments and from Employment Cessation Date onwards, the Executive Director
shall not be liable to be paid any remuneration, incentives, benefits, bonuses,
or any other payments whatsoever which he would have otherwise have been
provided if the Executive Director Agreement had continued in force.

 

3.                                      Taxes

 

3.1                               The Executive Director will be responsible for
the payment of any tax referable to the Termination Payments received by the
Executive Director, and all other payments and the provision of benefits set out
in this Agreement. The Executive Director hereby agrees to indemnify the
Company, its affiliates, parent company, subsidiaries, officers, agents,
employees, directors and representatives on a continuing basis immediately on
demand against all such liabilities, including any interest, penalties,
reasonable costs and expenses incurred as a result of any default or delay by
the Executive Director which the Company, its affiliates, parent company,
subsidiaries, officers, agents, employees, directors and representatives may
incur in respect of or by reason of such payments or the provision of such
benefits.

 

4.                                      Return of Property

 

4.1                               On or before the Employment Cessation Date,
the Executive Director will return to the Company all documents, information and
other materials of any description that have been provided to him by Company,
its affiliates, parent company, subsidiaries, officers, agents, employees,
directors and representatives in the course of and consequent to his engagement
as executive and whole time director of the Company, including but not limited
to credit cards, keys, security pass, any identity badge, all computer disks,
software and computer programs, mobile telephone, any laptop computer, facsimile
machine, printer, communication devices, personal digital assistants, all
documents and copies (including electronic or recorded versions and copies in
whatever medium held) together with all other property belonging to the Company
or relating to its business in his possession or

 

3

--------------------------------------------------------------------------------


 

control except for such property as the Company agrees in writing that the
Executive Director may retain.

 

4.2                               The Executive Director shall, if requested,
provide the Company with a signed statement confirming that he has complied
fully with his obligations under Clause 4.1 and shall provide such reasonable
evidence of compliance as may be requested.

 

5.                                      Representations and Warranties

 

5.1                               The Executive Director represents and warrants
to the Company as follows:  (a) he has not committed any breach of any duty owed
to the Company or its affiliates, parent company, subsidiaries, officers,
agents, employees, directors and representatives, (b) he has not retained any
software or computer programs, documents or copies (electronically or otherwise)
which belong to the Company or its affiliates, parent company, subsidiaries,
officers, agents, employees, directors and representatives or to which they are
entitled, (c) he has not done or failed to do anything, which act or omission
amounts to a breach of the express or implied terms of his engagement with the
Company or which, if it were to be done or omitted after the date of this
Agreement, would be in breach of any of its terms, (d) he has not commenced any
action or issued any proceedings against the Company or its affiliates, parent
company, subsidiaries, officers, agents, employees, directors and
representatives, (e)he has not provided or promised any discounts or any other
pecuniary concession to any client of the Company or its affiliates, parent,
subsidiary, other than those stated in signed master services agreements or
statements of work or similar agreements executed by the Company or its
affiliates, parent, subsidiary and the applicable client.

 

5.2                               The Company shall have no obligation to make
any payments to the Executive Director as proposed under this Agreement if the
Executive Director has breached any of the warranties provided under clause 5.1
above, or has otherwise materially breached the provisions of the Executive
Director Agreement in any manner whatsoever.

 

6.                                      Continuation of Confidentiality and Non
Compete Obligations

 

6.1                               The Executive Director agrees and acknowledges
that the obligations of confidentiality (under Clause 23 of the Executive
Director Agreement) and non-competition (under clause 8 of the Executive
Director Agreement) shall continue in full force and effect for such time
periods as mentioned under the respective clauses of the Executive Director
Agreement.

 

4

--------------------------------------------------------------------------------


 

7.                                      Delivery of Reaffirmation Letter

 

7.1                               The Company’s obligations to make the
Severance Payments specified in Clauses 2.1 and 2.2 hereof are conditional on
the Executive Director signing and delivering the reaffirmation letter set out
in Schedule 1 of this Agreement within 7 days of the Resignation Date to confirm
his agreement, which letter must be executed as a deed by the Executive
Director. The Company will be obligated to ensure that all these formalities are
completed in a timely manner to enable the payment of the Severance Payments as
per clause 2.2 within 1 week from the Employment Cessation Date.

 

8.                                      Full and Final Settlement

 

8.1                               The terms of this Agreement are, without any
admission of liability on the part of the Company or its affiliates, parent
company, subsidiaries, officers, agents, employees, directors and
representatives, a material inducement to the Company to enter into this
Agreement. In consideration of the Severance Payments specified under clauses
2.1 and 2.2 above and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Executive Director, on behalf
of himself, his heirs, administrators, representatives, agents, executors,
successors, hereby in full and final settlement of all sums due to the Executive
Director from the Company or its affiliates, parent company, subsidiaries,
officers, agents, employees, directors and representatives, irrevocably and
unconditionally releases, acquits, and forever discharges the Company and its
predecessors, parents, subsidiaries, affiliates, divisions, successors and
assigns, and all of their current and former agents, officers, directors,
employees, members, trustees, officers, directors, representatives, insurers,
plan sponsors, plan fiduciaries, and attorneys (all in their individual and
official capacities) (collectively, the “Released Parties”) from any and all
claims, charges, complaints, liabilities, obligations, promises, agreements,
damages, causes of action, suits, demands, losses, debts, and expenses of any
nature whatsoever, known or unknown, in all jurisdictions (including but not
limited to the United States of America, the United Kingdom and India) under
contract, tort, statute or otherwise which the Executive Director has or may
have against the Company or its affiliates, parent company, subsidiaries,
officers, agents, employees, directors and representatives or their respective
current or former officers or employees or any other Released Party hereunder
arising out of or in connection with or as a consequence of  his engagement as
executive/whole time director/ chief executive officer and any other position or
title held and/or its termination (whether such claims are, or could be, known
to the Parties, and including any claims which may arise in the future), each of
which is hereby intimated and waived.

 

5

--------------------------------------------------------------------------------


 

8.2                               The Executive Director agrees to refrain from
commencing any action or issuing any proceedings against the Company or its
affiliates, parent company, subsidiaries, officers, agents, employees, directors
and representatives or their respective current or former officers or employees
in respect of any claims referred to in Clause 8.1 above.

 

8.3                               The Executive Director confirms that he is not
aware of any claims against the Company or its affiliates, parent company,
subsidiaries, officers, agents, employees, directors and representatives or
facts or circumstances that may give rise to any claim against them, or any of
their respective current or former officers or employees in relation to any
other matters, and that the Executive Director has had the opportunity of
consulting a legal advisor of his choice in reaching the aforementioned
conclusion and providing the aforementioned confirmation.

 

9.                                      Miscellaneous

 

9.1                               This Agreement and the documents referred to
in it set out the entire agreement and understanding between the Parties in
respect of the subject matter of this Agreement.

 

9.2                               Each of the Parties individually represent and
warrant to each other that they have the due authority and power to enter into,
execute and be subject to the terms of this Agreement. Each of the Parties
further represent that the execution, delivery and performance of this Agreement
will not violate or be in conflict with any applicable law or third party
contracts/arrangements to which each Party may be subject.

 

9.3                               In the event any dispute or differences arise
in connection with the interpretation, implementation or purported termination
of this Agreement as specified above, the Parties shall attempt in the first
instance to resolve such dispute through amicable discussion and settlement. If
such dispute is not resolved through amicable settlement and discussion, the
Parties agree to submit any dispute arising out of or in connection with the
agreement before the courts of Chennai, Tamil Nadu, India which shall have
exclusive jurisdiction in such matters.

 

9.4                               This Agreement shall be governed, construed,
interpreted and given effect to according to the laws of India.

 

IN WITNESS WHEREOF THE PARTIES HERETO HAVE SET AND SUBSCRIBED THEIR RESPECTIVE
HANDS TO THESE PRESENTS.

 

6

--------------------------------------------------------------------------------


 

/S/ Jitin Goyal

 

Jitin Goyal

 

 

 

 

 

/S/ Vaidyanathan NM

 

by Mr. Vaidyanathan NM

 

 

Authorized Signatory, Polaris Consulting & Services Limited

 

 

 

 

IN THE PRESENCE OF

:

 

WITNESS

:

 

NAME AND ADDRESS

:

 

 

7

--------------------------------------------------------------------------------


 

Schedule 1

 

Dated: March 31, 2017

 

Dear Sirs,

 

I refer to the Separation Agreement dated November 9, 2016 between myself and
Polaris Consulting & Services Limited (the “Company”) pursuant to which it was
agreed that my appointment as executive director/ whole time director/ chief
executive officer of the Employer would end on November 9, 2016 but that I would
remain employed by the Company as an employee (but not an officer) of the
Company until March 31, 2017 (the “Resignation Date”) on account of my
resignation from such engagement. As my engagement has now ended, I am writing
to you in accordance with clause 7 of the Separation Agreement to confirm the
points below.

 

I confirm that:

 

1.                                               The termination of my
engagement in accordance with the terms set out in the Separation Agreement is
without any admission of liability by the Company or its affiliates, parent
company, subsidiaries, officers, agents, employees, directors and
representatives, and shall be in full and final settlement of all and any claims
that I have or may have against the Company or its affiliates, parent company,
subsidiaries, officers, agents, employees, directors and representatives,
whether contractual, statutory or otherwise (and whether known or unknown)
arising out of or in connection with my engagement with the Company or its
expiration / termination.

 

2.                                               On or after the Resignation
Date, I have taken further legal advice from my legal advisors as to the terms
of this letter and its effect on my ability to pursue my rights before any
employment tribunal/judicial authority.

 

3.                                               Without prejudice to the
generality of paragraph 1 above, the waiver in this letter relates to all or any
claims mentioned under the settlement agreement.

 

4.                                               There are no matters or
circumstances that give rise or may give rise to any claims by me against the
Company or its affiliates, parent company, subsidiaries, officers, agents,
employees, directors and representatives in connection with my engagement or its
termination which have arisen since the date of the settlement agreement, i.e.
[   ] or, if there are any such matters, I agree to waive such claims.  If so
required by the Company or its affiliates, parent company, subsidiaries,
officers, agents, employees, directors and representatives, I will enter into
any further documentation necessary to give full effect to this intention.

 

8

--------------------------------------------------------------------------------


 

 

 

Yours faithfully

 

 

 

 

 

SIGNED as a DEED and

)

 

DELIVERED by

 

 

 

 

 

/S/ Jitin Goyal

 

 

 

 

 

JITIN GOYAL

)

 

 

)

 

in the presence of:

)

 

 

9

--------------------------------------------------------------------------------